Citation Nr: 0910565	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  05-40 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
April 1965 to May 1966.  He was stationed off the coast of 
Vietnam on the USS Kitty Hawk from August 1965 to May 1966.  
His military occupational specialty was that of a deck 
engineer.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

This matter has been before the Board previously, and was 
remanded in August 2007 for a VA psychiatric examination. 

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the August 2007 
Remand Order, and that neither the Veteran, nor his 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).

The Veteran appeared at a Videoconference Hearing before the 
undersigned Veterans Law Judge in November 2006.  A 
transcript is associated with the claims file.

The Veteran previously filed a claim for service connection 
for PTSD based on exposure to traumatic events aboard the USS 
Kitty Hawk, with the Board denying this claim in a November 
2003 decision and that decision is final.  In August 2007, 
the Board referred the Veteran's petition to reopen a claim 
for service connection for PTSD to the RO for appropriate 
action.  The Board notes that the RO has not developed this 
claim.  As the decision grants service connection for an 
anxiety disorder, which like PTSD is a psychoneurotic 
disorder and is rated under the same criteria as PTSD found 
in 38 C.F.R. § 4.130, arguably any claim for service 
connection n for PTSD is moot.  However, the Board again 
refers the issue of service connection for PTSD to the RO for 
appropriate action.   
FINDING OF FACT

The medical evidence shows a current diagnosis of an anxiety 
disorder; the Veteran has stated that he began exhibiting 
symptoms of anxiety during service and immediately 
thereafter; there is competent and credible evidence of a  
fire that occurred on the USS Kitty Hawk while the Veteran 
was on board during service; the only competent opinion that 
addresses the question of whether a causal link exists 
between the Veteran's anxiety disorder and in-service 
emotional trauma is that it is at least as likely as not that 
such a nexus is present.


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, an 
anxiety disorder was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for an 
anxiety disorder.  Therefore, no further development is 
needed with respect to the appellant's appeal.


II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain chronic disabilities, to 
include psychoses, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he developed a psychiatric disorder 
as a direct result of his service in the U.S. Navy.  
Specifically, he claims that he was aboard the USS Kitty Hawk 
when a fire broke out in December 1965.  The Veteran reports 
that during the fire he was hit in the head by a hatch and 
watched shipmates die.

a. Factual Background

The Veteran served aboard the USS Kitty Hawk as a deck 
engineer from August 1965 to May 1966.  He received the 
Vietnam Service Medal, Navy Unit Commendation Ribbon, 
Republic of Vietnam Gallantry Cross, and the Vietnam Campaign 
Medal.  In a July 1994 correspondence, the Veteran claimed 
that he earned a Purple Heart but never received the award.  
Service personnel records show he was authorized hostile fire 
pay for the period served in Vietnam.

Internet articles submitted by the Veteran indicate that in 
December 1965, a fire swept one of the large main engine room 
spaces on the USS Kitty Hawk.

In his February 1965 Report of Medical Examination for 
Enlistment, the Veteran received a normal psychiatric 
assessment.  In his accompanying Report of Medical History, 
the Veteran stated that he had a history of depression or 
excessive worry.  

The Veteran's May 1966 Report of Medical Examination for 
Discharge contains a normal clinical evaluation of all 
systems, to include a normal psychiatric assessment.  There 
is no accompanying Report of Medical History in the file.

The Veteran was hospitalized for in-patient psychiatric 
treatment in November 1981 after expressing homicidal 
ideation towards a co-worker.  The diagnosis was adjustment 
reaction to adulthood with depression and anxiety and 
paranoid personality disorder.

The Veteran has not worked since 1983.  He has received 
Social Security Disability Insurance due to mental illness 
since 1986.  Private medical reports and psychiatric 
evaluations dated in the early 1980's for Social Security 
Administration (SSA) disability benefits refer to psychiatric 
diagnoses other than PTSD.  Diagnoses included adjustment 
disorder with mixed emotional features reactive to 
situational stress, tension, explosivity and paranoid 
obsessionalism, and paranoid personality disorder.

A June 1986 VA psychiatric examination report refers to 
evidence of a longstanding depressive disorder which may meet 
the criteria for dysthymic disorder.  The final diagnosis was 
adjustment disorder with depressed mood and rule out 
dysthymic disorder.

The Veteran was incarcerated from 1990 to 1995.

VA medical records from October 1996 to May 2005 contain 
diagnoses of various psychiatric disabilities, to include 
dysthymic disorder, anxiety disorder, and depression.  During 
this time period the Veteran took various psychotropic 
medications.

The Veteran submitted to a December 2002 VA examination.  The 
clinician diagnosed major depressive disorder recurrent type 
with psychosis in partial remission in spite of treatment.

A May 2005 examination conducted to determine the Veteran's 
continued eligibility for social security benefits contains a 
diagnosis of major depression and mild PTSD.

During the November 2006 videoconference hearing, the Veteran 
testified that the fire onboard the USS Kitty Hawk started in 
his general quarters station.  He claimed that he saw some of 
his shipmates burn to death.  The Veteran stated that during 
the fire he was hit in the head by a hatch and was treated 
and released to go back to duty.  He stated that he has had 
trouble sleeping ever since.  The Veteran further testified 
that in 1967 he was treated at the VAMC Denver for trouble 
sleeping and was prescribed Seconal, and that the VA had been 
unable to find those treatment records.  He indicated that he 
has received mental health treatment "from various places" 
since that time.  Hearing Transcript at 4.  

The Veteran submitted to another VA examination in July 2008.  
He reported that he did not see combat, but discussed the 
fire onboard the USS Kitty Hawk.  The Veteran also reported 
seeing several shipmates jump off the ship after receiving 
"Dear John" letters or while intoxicated.  He also saw a 
man electrocute himself in the boiler room.  The Veteran 
related a history of mental health treatment since leaving 
service, starting in 1968 when the VAMC Denver prescribed him 
sleeping pills.  He also described a history of behavioral 
and emotional difficulties, as well as alcohol and drug 
abuse.  He reported difficulty sleeping, depression, social 
withdrawal, decreased motivation, intrusive memories of the 
fire, and general paranoia.  The Veteran does not currently 
take any psychotropic medications because they have not 
helped in the past and he does not like the side effects.  
The psychiatrist reviewed the claims file and diagnosed 
anxiety disorder, not otherwise specified; depressive 
disorder, not otherwise specified, with intermittent 
psychotic symptoms; polysubstance dependence, currently 
reported to be in remission; and personality disorder, not 
otherwise specified.

The doctor opined that the Veteran's anxiety disorder "is at 
least as likely as not (50/50 probability)" associated with 
experiences the Veteran had aboard the USS Kitty Hawk.  She 
explained:

While the veteran does not report persistent 
symptoms of hyperarousal, re-experiencing, 
avoidance, morbid preoccupation, intrusive 
memories, he does report all of the symptoms on an 
intermittent basis, including sleep disturbance and 
nightmares, and he reports these to be especially 
associated with the fire.  Therefore, it is my 
opinion that this condition is associated with 
situations first experienced during military 
service.

The doctor could not state whether the Veteran's depressive 
disorder is associated with military service without 
speculation.  She also could not opine without speculation as 
to whether the condition that the Veteran checked off as 
depression and excessive worry on his enlistment examination 
is related to his chronic history of depression and 
intermittent psychotic symptoms and sleep disturbance.

b. Discussion

The Veteran clearly has a current diagnosis of an anxiety 
disorder, as reflected most recently in the July 2008 VA 
examination report, as well as a series of other medical 
records spanning 1981 to 2006, which satisfies the first 
prong of the service connection test.  As for the second 
prong, namely, whether he had an anxiety disorder in service, 
the Veteran has consistently attested to the fact that he has 
had anxiety and trouble sleeping since the fire onboard the 
USS Kitty Hawk and the fact that such a fire occurred on that 
ship during the Veteran's tour of duty is confirmed by 
competent and credible evidence of record.  Although the 
Veteran's service treatment records do not note any mental 
health treatment during active duty or complaints of such at 
service discharge, the Board notes that the service records 
do not contain the medical history report for the May 1966 
discharge examination.  The Veteran was discharged from 
service just a few months after the fire.  

As to whether a causal nexus exists between the Veteran's 
current anxiety disorder and his active service or any 
incident thereof, the Board finds that the evidence supports 
the Veteran's claim.  The July 2008 VA examiner considered 
the Veteran's current mental state as well as his reported 
history of in-service events and experiences.  While the 
doctor based her opinion on the Veteran's history of the fire 
onboard the USS Kitty Hawk, to include his alleged injury, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that VA can not reject a medical opinion simply because 
it is based on a history supplied by the veteran and that the 
critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see also 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the veteran).  
Here, the Veteran has supplied internet articles which prove 
there was a fire onboard the Veteran's ship while he was 
onboard.  He has consistently and credibly described how the 
fire affected him, and the record indicates that the Veteran 
has repeatedly received mental health treatment in the 
decades since his discharge.  This evidence makes the 
statements made to the VA examiner credible.  With the 
application of the doctrine of reasonable doubt, the Board 
finds that the recent VA psychiatric opinion that it is at 
least as likely as not that the Veteran's current anxiety 
disorder is linked to the in-service fire supports the claim 
for service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Wells, supra; Gilbert; supra.  Accordingly, service 
connection for an anxiety disorder is warranted.


ORDER

Service connection for an anxiety disorder is granted.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


